DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per applicant amendments and arguments noted in the remarks of 08/22/2022, claims 1, 12 and 20 are amended. Claims 7, 8, 14 and 15 are cancelled. Claims 8 and 15 were previously objected as being allowable if written into independent form including all of the limitations of the base claim and any intervening claims. Applicant incorporated the objected claims 8 and 15 to the independent claims of 1 and 12 respectively by the current amendments; claim 20 is amended likewise; hence the previous rejections to independent claims 1, 12 and 20 have been withdrawn. Claims 2-6, 9-11; and 13, 16-19 are dependents on claims 1 and 12 respectively; hence the rejections to these claims have been withdrawn.
Claims 1-6, 9-13, 16-20 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1, 12 and 20 limitations: “ … a battery charger with a housing defining an opening; a tray defining a receptacle operable to receive a battery pack, the tray being movable through the opening between an open position, in which the receptacle is accessible, and a closed position, in which the receptacle is closed; a charging terminal supported on the tray and configured to electrically connect with a terminal of the battery pack; a power inlet on an end opposite the opening, the power inlet being configured to provide a charging current to the battery pack; a locking member movable relative to the housing between an unlocked position, in which the tray is movable between the open position and the closed position …” in combination with the remaining claim elements as set forth in Claims 1, 12 and their depending claims 2-6, 9-11; and 13, 16-19 respectively, and claim 20.
Therefore claims 1-6, 9-13 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859